O’Malley, J.
(dissenting in part). I concur except as to the affirmance of the judgments of conviction of the defendants Seifer, Winter and Pepperbloom, attorneys. While the evidence may have been sufficient to establish that these three defendants, together with the defendant Romanov, were guilty of a violation of section 270-a of the Penal Law, it was in my opinion insufficient to establish their guilt of the general conspiracy charged (Penal Law, § 580, subd. 1) and relied upon by the People.
With respect to these three named attorneys, therefore, I dissent and vote to reverse the judgments of their conviction and to dismiss the informations with respect to them.
Judgment appealed from by the defendant David Romanov unanimously reversed and the information dismissed as to said defendant. Judgments appealed from by the defendants Max Korbin, David Schaeffer, Irving Pepperbloom, Leon Seifer and Isadore J. Winter affirmed.